DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8-14 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims 8-14 are drawn to functional descriptive material NOT claimed as residing on a non-transitory computer readable medium.  Claims 8-14, while defining at least one memory device storing computer-usable instructions, does not define “non-transitory computer-useable instructions” and are thus non-statutory for that reason.  The examiner suggests amending the claims to embody the instructions on a “non-transitory computer-readable medium” in order to make the claims statutory.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 13, 16, and 20 of U.S. Patent No. 10,417,349 (hereinafter ‘349). Although the claims at issue are not identical, they are not patentably distinct from each other:

Regarding Claim 1 (drawn to a system):
Current Application
Claim 1:

A system that provides a transcription service, the system comprising: 

at least one processor; and 

at least one memory device including instructions embodied thereon which, when executed by the at least one processor, configure the at least one processor to perform operations comprising: 

initialize, using an initiation device, a plurality of user devices in a transcription group by receiving a shared identifier from each user device of the plurality of user devices, each user device associated with a transcription model that is customized to a user of the user device, the shared identifier received from each user device when the user device is within range of a proximity service of the initiation device; 

receive an audio stream from a first user device of the plurality of user devices; 

transcribe the audio stream to first transcribed text using the transcription model associated with a second user device of the plurality of user devices; and 






send the first transcribed text to the second user device.
‘349
Claim 1:

A computing system, comprising: 


a processor; and 

a memory device including instructions embodied thereon, wherein the instructions, when executed by the processor, configure the processor to perform operations that provide translation services, including operations to: 

initialize, using an initiation device, a plurality of user devices in a translation group by receiving a shared identifier from each of the plurality of user devices, each of the plurality of user devices indicating respective language output selections, wherein the shared identifier is received from each of the plurality of user devices when each of the plurality of user devices are within range of a proximity service of the initiation device; 

receive an audio stream from at least one of the plurality of user devices; 

transcribe the audio stream to transcribed text using a model customized to a user of the at least one of the plurality of user devices; 

translate the transcribed text to one or more of the respective language output selections in response to determining that an original language of the transcribed text differs from the one or more of the respective language output selections; and 

send, to the plurality of user devices in the translation group, the transcribed text including translated text in a language corresponding to the respective language output selections.


Regarding Claim 8 (drawn to memory device storing computer-usable instructions):
Current Application
Claim 8:

At least one memory device storing computer-usable instructions which, when executed by at least one processor, cause the at least one processor to implement a method of providing a transcription service, the method comprising: 

initiating a transcription group comprising a plurality of user devices; 







for each user device in the plurality of user devices, determining a customized transcription model associated with the user device; receiving an audio stream comprising speech in a first language; transcribing the audio stream to first transcribed text in the first language using the transcription model associated with a first user device of the plurality of user devices, wherein a wording of the first transcribed text is customized based on the transcription model associated with the first user device; and 







sending the first transcribed text to the first user device.
‘349
Claim 16:

At least one non-transitory machine-readable medium including instructions for providing translation services, which when executed by a machine, cause the machine to: 


initialize, using an initiation device, a plurality of user devices in a translation group by receiving a shared identifier from each of the plurality of user devices, each of the plurality of user devices indicating respective language output selections, wherein the shared identifier is received from each of the plurality of user devices when each of the plurality of user devices are within range of a proximity service of the initiation device; 

receive an audio stream from at least one of the plurality of user devices; transcribe the audio stream to transcribed text using a model customized to a user of the at least one of the plurality of user devices; 







translate the transcribed text to one or more of the respective language output selections in response to determining that an original language of the transcribed text differs from the one or more of the respective language output selections; and 

send, to the plurality of user devices in the translation group, the transcribed text including translated text in a language corresponding to the respective language output selections.



Regarding Claim 15 (drawn to a method):
Current Application
Claim 15:

A method of transcribing audio, comprising: 




initiating a transcription service for a user device; 









determining a transcription model associated with the user device; receiving an audio stream comprising speech in a first language; transcribing the audio stream to transcribed text in the first language using the transcription model associated with the user device, wherein a wording of the speech is modified such that the transcribed text is customized based on the transcription model associated with the user device; and 






sending the transcribed text to the user device.
‘349
Claim 11:

A method for providing translation services via a service, the method comprising electronic operations performed by a computing system operating the service, with the electronic operations including: 

initializing, using an initiation device, a plurality of user devices in a translation group by receiving a shared identifier from each of the plurality of user devices, each of the plurality of user devices indicating respective language output selections, wherein the shared identifier is received from each of the plurality of user devices when each of the plurality of user devices are within range of a proximity service of the initiation device; 


receiving an audio stream from at least one of the plurality of user devices, the plurality of user devices indicating respective language output selections; 
transcribing the audio stream to transcribed text using a model customized to a user of the at least one of the plurality of user devices; 



translating the transcribed text to one or more of the respective language output selections in response to determining that an original language of the transcribed text differs from the one or more of the respective language output selections; and 

sending, to the plurality of user devices in the translation group, the transcribed text including translated text in a language corresponding to the respective language output selections.








Since application claims 1, 8, and 15 are anticipated by claims 1, 11, and 16 of U.S. Patent No. 10,417,349, it is not patentably distinct from claims 1, 11, and 16 of U.S. Patent No. 10,417,349.
Claims 4, 7, 19, and 20 of the current application correspond to claim 13 U.S. Patent No. 10,417,349.
Claim 12 of the current application corresponds to claim 20 U.S. Patent No. 10,417,349.
Claims 2, 3, 5, 6, 9-11, 13, 14, and 16-18 of the current application do not correspond to any claims of U.S. Patent No. 10,417,349.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under nonstatutory double patenting, set forth in this Office Action.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gauci (US 9,443,518) discloses text transcription from a communication session.
Cuthbert et al. (US 9,542,486) discloses techniques for real-time translation of a media feed from a speaker computing device and distribution to multiple listener computing devices in multiple different languages.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468. The examiner can normally be reached Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATWANT K SINGH/           Primary Examiner, Art Unit 2672